Citation Nr: 0917892	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-38 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of compression fractures of the thoracic spine.

2.  Entitlement to service connection for a pinched nerve in 
the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The Veteran had honorable service from September 24, 1965, to 
September 24, 1968.  He was discharged under other than 
honorable conditions for his service from September 25, 1968, 
to April 13, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for the residuals of compression 
fractures of the thoracic spine, and denied his claim of 
entitlement to service connection for a pinched nerve in the 
left shoulder.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veteran contends that he injured his left shoulder in a 
motor vehicle accident during service.  A review of his 
service medical records reflects that in April 1970, the 
Veteran complained of back pain associated with compression 
fractures of the thoracic spine sustained in December 1969.  
The April 1970 report of X-ray examination of the back 
references a December 1969 report of X-ray examination that 
is not of record, suggesting that all service medical records 
have not been associated with the claims file.  A remand is 
necessary so that an attempt to obtain service medical 
records associated with this accident may be made.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Next, a remand is required for an attempt to obtain police 
records associated with the motor vehicle accident.   In 
October 1986, the Veteran reported that the motor vehicle 
accident had occurred in January 1968.  Because the date of 
the accident is significant in terms of determining whether 
injuries sustained in the accident occurred during the 
Veteran's period of honorable service, the precise date of 
the accident should be determined.  Accordingly, a remand for 
police records associated with the accident is necessary.

Lastly, with regard to the Veteran's application to reopen 
the previously denied claim of entitlement to service 
connection for the residuals of compression fractures of the 
thoracic spine, the Board finds that this claim is 
inextricably intertwined with the Veteran's pending claim for 
service connection for a pinched nerve in the left shoulder.  
The appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records dated in December 
1969 pertaining to treatment for a back 
injury from Noble Army Hospital at Fort 
McClellan, Alabama.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records do 
not exist or that efforts to obtain 
them would be futile.  

2.  Request from the appropriate agency 
all records associated with the 
Veteran's motor vehicle accident on 
Highway 78 East in Jefferson County, 
Alabama, in January 1968 or December 
1969.  A negative response is required 
if the records no longer exist or 
otherwise cannot be obtained.

3.  Then, readjudicate the appeal.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

